        Case 2:93-cr-00491-LMA Document 543 Filed 06/01/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 93-491

MAXON HARVEY MORGAN                                                      SECTION I

                               ORDER & REASONS

      Before the Court is defendant Maxon H. Morgan’s (“Morgan”) motion 1 for a

sentence reduction pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(a). Because

Morgan has not demonstrated that he has satisfied the statutory exhaustion

requirement, the motion is dismissed without prejudice.

                                          I.

      On June 15, 1994, Morgan was convicted by a jury of conspiracy to import more

than 500 kilograms of cocaine hydrochloride, in violation of 21 U.S.C. § 963. 2 On

September 28, 1994, Morgan was sentenced to a term of imprisonment of 432

months. 3 In 2009, Morgan’s sentence was reduced to 408 months upon motion by the

government. 4 Morgan is currently incarcerated at the D. Ray James Correctional

Facility, and his projected release date is March 12, 2023. Morgan has a detainer filed

against him by Immigrations and Customs Enforcement. 5



1 R. Doc. No. 538.
2 R. Doc. No. 156.
3 R. Doc. No. 192.
4 See R. Doc. No. 436, at 2. Morgan has previously filed several motions for a sentence

reduction, which have been denied. See R. Doc. Nos. 274, 279, 378, 466, 469, 485, 494,
498, 506 & 527.
5 R. Doc. No. 540-2.



                                          1
        Case 2:93-cr-00491-LMA Document 543 Filed 06/01/20 Page 2 of 5



      Morgan asks the Court to reduce his sentence by 32 months. 6 He argues that

a sentence reduction is warranted because he is allegedly unable to receive adequate

medical treatment for his sleep apnea at the D. Ray James Correctional Facility, and

he is exposed to the risk of contracting COVID-19. 7 Specifically, Morgan asserts that

he has not been provided with a Continuous Positive Airway Pressure (“CPAP”)

machine, which is used to treat sleep apnea. 8 Morgan does not assert, however, that

he has submitted a request for a sentence reduction to the warden of the D. Ray

James Correctional Facility or otherwise exhausted his administrative remedies.

                                         II.

      In pertinent part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all



6 Id. at 4.
7 See R. Doc. No. 538, at 2–3.
8 Id. at 3–4. Morgan states that he was previously provided with a CPAP machine

when he was incarcerated at FCI Hazelton, but the machine was “lost in transit”
when he was transferred to the D. Ray James Correctional Facility on May 21, 2019.
Id. at 3. On August 8, 2019, Morgan’s administrative request for a CPAP machine at
the D. Ray James Correctional Facility was denied. Id. at 7.


                                          2
        Case 2:93-cr-00491-LMA Document 543 Filed 06/01/20 Page 3 of 5



administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”). Even in the

context of the COVID-19 pandemic, a defendant must first satisfy the exhaustion

criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have jurisdiction over a

motion for a compassionate release sentence reduction. See United States v. Ogarro,

No. 18-CR-373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Sullivan,

J.) (“[S]ection 3582(c)’s exhaustion proscription . . . mandates that where the BOP has

not submitted an application for a sentence reduction, a court cannot, under any

circumstances, grant compassionate release unless the defendant has either ‘fully

exhausted all administrative rights to appeal’ or waited at least 30 days from the

receipt of such a request by the warden of the defendant’s facility.”). “This conclusion

is supported by a number of cases in which courts have addressed motions for

compassionate release under the [First Step Act] due to COVID-19 and found they do

not have the authority to address those motions when the defendants have not first




                                           3
        Case 2:93-cr-00491-LMA Document 543 Filed 06/01/20 Page 4 of 5



satisfied the exhaustion requirements[.]” United States v. Guyton, No. 11-271, 2020

WL 2128579, at *2 (E.D. La. May 5, 2020) (Milazzo, J.) (internal citation omitted)

(collecting cases).

      The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 2:16-CR-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May

19, 2020); United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3

(W.D. Wash. May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL

2130999, at *3 (W.D. La. May 5, 2020); United States v. Ebbers, No. (S4) 02-CR-1144-

3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

                                        III.

       Morgan has not made any showing that he has “fully exhausted all

administrative rights to appeal” or that 30 days have lapsed since the receipt of a

request for a sentence reduction by the warden of his facility. See 18 U.S.C. §

3582(c)(1)(A). Because he has not satisfied this statutory requirement, Morgan’s

motion for a sentence reduction is not properly before the Court.

                                        IV.

       Accordingly,

       IT IS ORDERED that Morgan’s motion for a sentence reduction pursuant to

18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE.




                                         4
 Case 2:93-cr-00491-LMA Document 543 Filed 06/01/20 Page 5 of 5



New Orleans, Louisiana, June 1, 2020.



                               _______________________________________
                                       LANCE M. AFRICK
                               UNITED STATES DISTRICT JUDGE




                                 5
